—Appeal from order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about July 10, 2002, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the second degree, criminal possession of a weapon in the fourth degree, criminal mischief in the fourth degree and menacing in the third degree, and placed her on probation for a period of 12 months, held in abeyance, and the matter remanded for a hearing on appellant’s motion to suppress a statement.
As the presentment agency concedes, the court should have conducted a hearing on appellant’s motion to suppress her statement to the police on the ground of involuntariness. Appellant’s statement contained significant admissions, and we reject the presentment agency’s argument that the court’s error was harmless (see People v Crimmins, 36 NY2d 230, 237 [1975]). Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Marlow, JJ.